Parker, C. J.
The only point in this case is, what is the true construction of the condition upon the performance of which the defendant was to avoid his promise. The defendant contends that, as Baptist rendered himself on board the ship, and proceeded to sea, he did all which he stipulated for him; and that he should have been coerced to the performance of his duty by the discipline of the ship.
' But we think the engagement of the defendant was, that Baptist should so perform his duty during the cruise as to entitle himself to his share of the prize-money. Now, it appears that he deserted in France, before the cruise was finished, and has been adjudged, by a competent tribunal, to have forfeited his prize-money.
This seems to be the very act which the plaintiff undertook to secure himself against by this note.
We see no relation that this case has to the statute of frauds. If the promise be to pay the debt of another, it is in writing; and the consideration is legal and sufficient. The whole agreement seems also to have been in writing, and expresses the real consideration of the promise. These circumstances being the plaintiff’s case within the most rigorous construction of the statute.

Defendant defaulted.